Citation Nr: 0610473	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  02-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for generalized anxiety disorder, to include as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to May 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In April 2004, the veteran testified at a hearing before the 
Board at the RO.  In November 2004, the veteran's appeal was 
remanded to the RO for a VA examination, and to obtain VA and 
private treatment records.  After these actions were 
completed, the veteran's appeal was returned to the Board in 
February 2006.  However, by that time, the Veterans Law Judge 
(VLJ) before whom the veteran testified had retired.  

Under 38 C.F.R. § 20.707, the VLJ who conducts a Board 
hearing on an appeal must participate in any decision made on 
that appeal.  38 C.F.R. § 20.707 (2005).  The veteran was 
informed of this regulation in March 2006, and has indicated 
that he desires an additional hearing before the Board at the 
RO.

Accordingly, the case is remanded for the following action:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
request for such a hearing.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






